Citation Nr: 0117953	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the April 23, 1996, rating decision of the agency 
of original jurisdiction, which declined to reopen, based on 
the presentation of new and material evidence, the veteran's 
claim for service connection for a lower back disorder, 
contained clear and unmistakable error.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to June 1980.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
March 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  A rating decision of April 23, 1996, denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a lower back disability based on the 
submission of new and material evidence.  

3.  The veteran was properly notified of the April 23, 1996, 
rating decision, including his appeal rights, and he did not 
disagree with that decision.

4.  The veteran has not pointed to any error of fact or any 
error in the application of the law that is such that it 
would compel the conclusion that the result would have been 
manifestly different in April 1996 but for the error.



CONCLUSIONS OF LAW

1.  The rating decision of April 23, 1996, is final.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) 
(2000).

2.  A claim of clear and unmistakable error has not been 
raised.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran was in the US Army, he fell off a vehicle 
he was servicing.  The service medical records show that the 
veteran was treated for pain and discomfort.  A couple of 
months after the initial fall, he complained of a "muscle 
pull" and was subsequently diagnosed as having "low back 
strain" and treated with medications.  Shortly thereafter, 
he was released from active duty.  

Following the veteran's release from the US Army, he 
submitted a claim for VA benefits.  He specifically requested 
that service connection be granted for a lower back 
disability/condition.  He underwent a medical examination of 
the back that failed to reveal an actual disability, 
condition, or disease of the lower back.  As a result of this 
lack of evidence of a current disability, service connection 
for a lower back disability was denied.  See VA Form 21-6796, 
Rating Decision, January 2, 1981.  

In March 1996, the veteran submitted copies of his previously 
considered service medical record along with copies of post-
service medical treatment records.  The VA medical treatment 
records showed treatment for back pain in 1994 through 1996.  
However, in none of the treatment records was there a 
statement or inference that suggested that the veteran's 
lower back condition was related to the back problems he 
endured while in the US Army.  Thus, in April 1996, the RO 
rejected the veteran's request to reopen his claim.  VA Form 
21-6796, Rating Decision, April 23, 1996.  The RO noted that 
none of the evidence submitted by the veteran, if 
reconsidered, would likely change the previous outcome.  
Hence, the veteran's claim was denied.  The veteran was 
notified of the decision in May 1996.

The veteran has now come before the RO, and subsequently the 
Board, claiming that the April 1996 rating action contained 
clear and unmistakable error.  He has maintained that the 
error was committed in the interpretation of the medical 
evidence in the claims folder.  He further claims that error 
occurred when the RO did not fully develop his claim.  The 
issue has since been denied by the RO and the claim has been 
appealed to the Board for review.  

There has been a significant change in the law since November 
2000 with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board concludes that VA's duties have been 
fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the appellant was notified 
in the RO's Statement of the Case, dated May 23, 2000, of the 
laws pertaining to clear and unmistakable error in an RO's 
decision. 

With regard to the duties under the VCAA to notify the 
appellant of any evidence needed to substantiate and complete 
a claim and to assist the appellant in obtaining evidence 
necessary to substantiate the claim, the Board notes that a 
claim of clear of unmistakable error in an RO's decision is 
based on the evidence of record when that decision was made.  
38 C.F.R. § 20.1403(b) (2000).  Although this case involves 
an RO's decision issued in April 1996, it does not involve 
any relevant documents possessed by VA not later than 90 days 
before the April 1996 decision.  The appellant has not 
referred to any evidence other than the evidence that was 
before the RO in April 1996 that might be considered by the 
Board in this case, and, in accordance with the nature of a 
clear and unmistakable error claim, his arguments pertained 
to the evidence that was before the RO in April 1996.  Thus, 
although the Court noted in Holliday v. Principi that claims 
of clear and unmistakable error in a decision "could not be 
universally excluded from coverage under the VCAA's notice 
and duty-to-assist provisions," the Board concludes that 
there is no other notice or assistance that the Board could 
render to the veteran in this case.  Holliday v. Principi, 14 
Vet. App. 280 (2001).  Concerning this, the Board notes that 
there is no additional evidence to obtain in the case and, by 
notifying the veteran and her representative of the various 
laws and regulations concerning clear and unmistakable error 
in an RO's decision, the Board has notified him of 
"'information' as to the state of the law on" clear and 
unmistakable error and has provided him with "an explanation 
as to what would be required to state a valid CUE claim."  
Ibid.  

With regard to notifying the veteran of the provisions of the 
VCAA itself, the Board concludes that, in the circumstances 
of this case, such notification would serve no useful purpose 
and would unnecessarily impose additional burdens on the 
Board with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
has satisfied its duties to notify and to assist the 
appellant in this case, and further notification would only 
serve to delay a ruling on the veteran's motion.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding to all 
field offices of the Department as to written conclusions 
based on the evidence on file at the time the veteran is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105 (2000).  The veteran 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d) and 20.302(a) (2000).

A rating decision of April 23, 1996, denied the veteran's 
request to reopen his claim for service connection for lower 
back pain.  He was subsequently notified of that decision; he 
did not file a timely notice of disagreement.  An appeal is 
not perfected unless a timely and adequate substantive appeal 
is filed.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2000).  
The veteran did not file a notice of disagreement or any 
other correspondence within the year after notification of 
the April 1996 rating action that could be considered a 
disagreement with that decision.  As such, the April 1996 
rating decision is considered final.  38 U.S.C.A. § 7105 
(West 1991).

A clear and unmistakable error claim is a collateral attack 
on a final regional office decision.  Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  Clear and 
unmistakable error is a very specific and unique type of 
error.  It is the kind of legal or factual error that demands 
the conclusion that the result of the decision would have 
been greatly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  

Simply to claim clear and unmistakable error on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Also, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review en banc denied Feb. 3, 1994 (per curium).  If a 
veteran raises clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran argues that the RO misinterpreted the service 
medical records.  The veteran does not contend that all of 
the evidence was not before the adjudicator, or that the RO 
incorrectly applied statutory regulations or provisions.  He 
merely expresses disagreement with how the RO evaluated the 
facts before it.  In accordance with Russell v. Principi, 3 
Vet. App. 310 (1992), Newman v. Brown, 5 Vet. App. 99 (1993), 
and Fugo v. Brown, 6 Vet. App. 40 (1993), the Board finds 
that no valid claim of error as to this claim has been 
raised, and the claim is denied.

To further illustrate the point, the Court, in Caffrey v. 
Brown, 6 Vet. App. 377, at 383 and 384 (1994), stated the 
following:
 
. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id, evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.
 
While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that - 
incomplete.  It allows for further development of facts and 
law to advance the veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  

This is true in the present case - the veteran has 
alternatively suggested that the RO did not "fully develop" 
his claim although he was silent as to what development 
should have been accomplished.  Even where the cause of the 
record's incompleteness is the VA's breach of the duty to 
assist the veteran in providing a thorough and accurate 
medical examination or to obtain additional information, the 
VA's breach of the duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Such a breach creates 
only an incomplete rather than an incorrect record.  As 
unjust as this finding may appear, it is dictated by the law 
by which the Board is bound.  Thus, the veteran's claim is 
denied.


ORDER

Having found that the veteran has failed to comply with the 
legal requirements to plead a claim of clear and unmistakable 
error with respect to the April 23, 1996, rating decision of 
the agency of original jurisdiction, which rejected the 
veteran's request to reopen his claim for entitlement to 
service connection for a lower back disability, the appeal is 
denied


REMAND

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this instance, the Secretary is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (d), of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3a, 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Such a medical opinion can confirm the presence of a 
disability or can be used to etiologically link a current 
disability with a condition or injury that occurred in 
service.  Because such an opinion does not appear in the 
claims folder, the claim is remanded for the purpose of 
obtaining an opinion concerning the etiology of the veteran's 
current lower back complaints. 

Moreover, due to the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those medical specialists from 
whom he has received treatment, along 
with a list of those hospitals where he 
has received treatment, for any lower 
back disability or condition.  After the 
list is submitted by the veteran, make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  Such arrangements include 
the generation of release forms 
identifying the name of the health 
provider, address, and dates of 
treatment.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed, i.e., 
provided notice, and given an opportunity 
to obtain and submit the records.  38 
C.F.R. § 3.159(c) (2000).

3.  If any development undertaken, 
pursuant to information or releases 
provided by the veteran, is unsuccessful, 
the veteran should be notified of this 
failure.  When notified, the veteran 
should be told what efforts were taken to 
develop the evidence, what records have 
been obtained, and any further action 
that will occur.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The claims folder should be 
reviewed and efforts made to ensure that 
no other notification and/or development 
action is necessary in accordance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  If further 
action is required, said action should be 
accomplished prior to further 
adjudication/processing of the claim.

4.  The RO should schedule the veteran 
for an appropriate VA orthopaedic 
examination.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should proffer an opinion as 
to whether the veteran now has a lower 
back disability/condition and whether any 
found condition is related to any 
condition suffered from by the veteran 
while he was in the military.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


